 

Exhibit 10.2

 

TERMINATION AND RELEASE AGREEMENT

 

[$100MM Credit Agreement]

 

This Termination and Release Agreement (this “Agreement”) is made and entered
into as of July 8, 2020 (the “Effective Date”) by and between (i) HLEE Finance
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg, with its address at 8-10, Avenue de
la Gare, L-1610 Luxembourg, hereinafter referred to as “Lender”; and (ii)
Facebank Group, Inc., a Florida corporation (USA), with its address at 1115
Broadway, 12th Floor, New York, NY 10010, USA, hereinafter referred to as
“Borrower”. Lender and Borrower may be referred to herein individually as a
“Party” and collectively as the “Parties”.

 

RECITALS:

 

(A) On or about March 11, 2020, Lender and Borrower entered into the Credit
Agreement as attached hereto as Exhibit A (the “Credit Agreement”), pursuant to
which the Lender provided the Borrower with the loan facility in the amount of
US$100,000,000, and the Borrower obtained the loan facility and undertook the
liability to repay the loan amount and the interest on the loan to the Lender in
accordance with the terms and conditions of the Credit Agreement;     (B) In
relation to the Credit Agreement, on or about March 11, 2020, Lender and
Borrower entered into the Security Agreement as attached hereto as Exhibit B
(the “Security Agreement”); and     (C) In relation to the Credit Agreement, on
or about March 11, 2020 the Borrower issued a Promissory Note to the Lender for
the amount of US$100,000,000 as attached hereto as Exhibit C (the “Note”, with
the Credit Agreement, Security Agreement and Note hereinafter referred to
collectively as “Loan Agreement”).

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, the
Parties now agree as follows:

 

1. Incorporation of Recitals; Definitions. The Recitals as set forth above are
incorporated herein by reference and shall constitute operative provisions of
this Agreement. The Credit Agreement, the Security Agreement and the Note may be
referred to collectively herein as the “Loan Documents”.

 

2. Acknowledgement and Termination.

 

  (a) Lender and Borrower acknowledge and agree that no amounts have been loaned
to Borrower pursuant to the Loan Documents, and that no amounts or payments are
due to Lender pursuant to the Loan Documents.         (b) Lender and Borrower
agree that, as of the Effective Date, each of the Loan Documents are each hereby
terminated by the mutual agreement of the Lender and the Borrower, and each Loan
Document shall be null and void and of no further force or effect. The Lender
and Borrower acknowledge and agree that upon signing of this Agreement by the
Lender and Borrower (w) all of the obligations under the Loan Documents shall be
terminated and satisfied in full, (x) the commitment of the Lender to make any
loans to the Borrower under any Loan Document shall be automatically terminated,
(y) the liens and security interests granted pursuant to the Loan Documents
shall be automatically and irrevocably released and terminated in their entirety
and shall be of no further force or effect, and (z) the Borrower or its designee
shall be and will continue to be authorized to file any release documents in
order to evidence the termination of the liens and security interests granted
pursuant to the Loan Documents and the Lender will, at the Borrower’s sole
expense, promptly execute and deliver such documents as the Borrower may
reasonably request in order to evidence the termination of such liens and
security interests granted pursuant to the Loan Documents.

 

1

 

 

3. Mutual General Release of Claims.

 

  (a) Effective as of the Effective Date, for and in consideration of One Dollar
($1) and other good and valuable consideration, the sufficiency and receipt of
which is hereby acknowledged and accepted, each Party, for itself and its
Affiliates as of the Effective Date, and each of their respective predecessors,
successors, heirs, counsel and attorneys (collectively, the “Releasor Parties”)
hereby does hereby irrevocably, unconditionally and forever release, discharge
and remise each other Party and its current Affiliates, and their respective
past or present directors, shareholders, officers, managers, members, partners,
employees, predecessors, successors, assigns, heirs, representatives, counsel,
attorneys and agents (collectively, the “Released Parties”), from all claims of
any type and all manner of action and actions, cause and causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, known or unknown, suspected or unsuspected (the
“Claims”) that any Releasor Party may have now or may have in the future,
against any of the Released Parties to the extent that those Claims arose, may
have arisen, or are based on or related to events or actions which occurred at
any point in the past, from the beginning of time, and up to and including the
Effective Date, including, without limitation, any such matters related to, or
arising from, the Loan Documents or the transactions contemplated in any of the
forgoing, and including, but not limited to, any transactions or actions with,
or involving, any promissory notes, warrants or other agreements between any two
or more of the Parties, but excluding, for greater certainty, the obligations of
Released Party hereunder (collectively, the “Released Claims”). Each Party
represents and warrants that no Released Claim released herein has been
assigned, expressly, impliedly, or by operation of law, and that all Released
Claims released herein are owned by the Party releasing the same, which has the
respective sole authority to release them. Each Releasor Party agrees that it
shall forever refrain and forebear from commencing, instituting or prosecuting
any lawsuit action or proceeding, judicial, administrative or otherwise collect
or enforce any Released Claim which is released and discharged herein.        
(b) Each Releasor Party agrees not to file any claim, charge, complaint, action,
or cause of action against any Released Party related to the Released Claims,
and further agrees to indemnify and save harmless each Released Party from and
against any and all losses, including, without limitation, the cost of defense
and legal fees, occurring as a result of any claims, charges, complaints,
actions, or causes of action made or brought by such Releasor Party against any
Released Party in violation of the terms and conditions of this Agreement. In
the event that any Releasor Party brings a suit against any Released Party in
violation of this covenant, the Party to which such Releasor Parties relate
agrees to pay any and all costs of the Released Party against whom such a claim
is brought, including attorneys’ fees, incurred by such Released Party in
challenging such action. Any Released Party that has not signed this Agreement
is an intended third-party beneficiary of this Agreement.

 

2

 

 

  (c) Each Releasor Party affirms that it has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against any Released
Party in any forum or form and should any such charge or action be filed by any
Releasor Party or by any other person or entity on any Releasor Party’s behalf
involving matters covered by this Section 3, the Releasor Party agrees to, at
the request of the affected Released Party in the Released Party’s sole
discretion, either (i) promptly give the agency or court before which such
action is pending a copy of this Agreement and inform them that any such claims
any such Releasor Party might otherwise have had are now settled, or (ii)
immediately withdraw, dismiss or discontinue such action.         (d) Neither
this Agreement nor the furnishing of any consideration concurrently with the
execution hereof shall be deemed or construed at any time or for any purpose as
an admission by any Party of any liability or obligation of any kind. Any such
liability or wrongdoing is expressly denied. The Parties hereto acknowledge that
this Agreement was reached after good faith settlement negotiations and after
each party had an opportunity to consult legal counsel.         (e) For purposes
herein, “Affiliate” shall mean, as to any person or entity (each, a “Person”),
any other Person that, directly or indirectly, through one of more
intermediaries, controls, is controlled by or is under common control with such
Person. For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

 

4. Representations and Warranties of Lender. Lender represents and warrants to
the Borrower as set forth below.

 

  (a) Due Authority; No Violation. Lender has all requisite rights and authority
or the capacity to execute, deliver and perform its obligations under this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby (the “Transactions”) have been duly and
validly authorized by Lender, and no other proceedings are necessary to
authorize the execution, delivery and performance of this Agreement or the
Transactions on the part of Lender. The execution, delivery and performance of
this Agreement will not (x) violate, conflict with, or result in the breach,
acceleration, default or termination of, or otherwise give any other contracting
party the right to terminate, accelerate, modify or cancel any of the terms,
provisions, or conditions of any material agreement or instrument to which
Lender is a party or by which Lender’s assets may be bound or (y) constitute a
violation of any material applicable law, rule or regulation, or of any
judgment, order, injunctive award or decree of any governmental authority
applicable to Lender or (z) conflict with, result in the breach or termination
of any provision of, or constitute a default under (in each case whether with or
without the giving of notice or the lapse of time, or both) any order, judgment,
arbitration award, or decree to which Lender is a party or by which it or any of
its assets or properties are bound.         (b) Approvals. No approval,
authority, or consent of or filing by Lender with, or notification to, any
governmental authority, is necessary to authorize the execution and delivery of
this Agreement or the consummation of the Transactions.

 

3

 



 

  (c) Enforceability. This Agreement has been duly executed and delivered by
Lender and, assuming that this Agreement constitutes the legal, valid and
binding obligation of the Borrower, constitutes the legal, valid, and binding
obligation of Lender, enforceable against Lender in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 

5. Representations and Warranties of the Borrower. The Borrower represents and
warrants to Lender as set forth below.

 

  (a) Due Authority; No Violation. The Borrower has all requisite rights and
authority or the capacity to execute, deliver and perform its obligations under
this Agreement. The execution and delivery of this Agreement and the
consummation of the Transactions have been duly and validly authorized by all
necessary action on the part of the Borrower, and no other proceedings on the
part of the Borrower are necessary to authorize the execution, delivery and
performance of this Agreement or the Transactions on the part of the Borrower.
The execution, delivery and performance of this Agreement will not (x) violate,
conflict with, or result in the breach, acceleration, default or termination of,
or otherwise give any other contracting party the right to terminate,
accelerate, modify or cancel any of the terms, provisions, or conditions of any
material agreement or instrument to which the Borrower is a party or by which it
or its assets may be bound or (y) constitute a violation of any material
applicable law, rule or regulation, or of any judgment, order, injunctive award
or decree of any governmental authority applicable to the Borrower or (z)
conflict with, result in the breach or termination of any provision of, or
constitute a default under (in each case whether with or without the giving of
notice or the lapse of time, or both) the Borrower’s organizational documents,
or any order, judgment, arbitration award, or decree to which the Borrower is a
party or by which it or any of its assets or properties are bound.         (b)
Approvals. No approval, authority, or consent of or filing by the Borrower with,
or notification to, any governmental authority, is necessary to authorize the
execution and delivery of this Agreement or the consummation of the
Transactions.         (c) Enforceability. This Agreement has been duly executed
and delivered by the Borrower and, assuming that this Agreement constitutes the
legal, valid and binding obligation of Lender, constitutes the legal, valid, and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally.

 

6. Governing law; Waiver of Jury Trial.

 

  (a) This Agreement shall be governed by, enforced, and construed under and in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law thereunder. Each of the Parties irrevocably
consents and agrees that any legal or equitable action or proceedings arising
under or in connection with this Agreement shall be brought exclusively in the
state or federal courts of the United States with jurisdiction in New York, New
York. By execution and delivery of this Agreement, each Party irrevocably
submits to and accepts, with respect to any such action or proceeding, generally
and unconditionally, the jurisdiction of the aforesaid courts, and irrevocably
waives any and all rights such Party may now or hereafter have to object to such
jurisdiction.

 

4

 

 

  (b) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6(b).         (c) Each of the Parties acknowledge
that each has been represented in connection with the signing of this waiver by
independent legal counsel selected by the respective Party and that such Party
has discussed the legal consequences and import of this waiver with legal
counsel. Each of the Parties further acknowledge that each has read and
understands the meaning of this waiver and grants this waiver knowingly,
voluntarily, without duress and only after consideration of the consequences of
this waiver with legal counsel.

 

7. Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
them in accordance with the terms hereof or were otherwise breached and that
each Party hereto shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of the provisions
hereof and to enforce specifically the terms and provisions hereof, without the
proof of actual damages, in addition to any other remedy to which they are
entitled at law or in equity. Each Party agrees to waive any requirement for the
security or posting of any bond in connection with any such equitable remedy,
and agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that (a) the other Party has
an adequate remedy at law, or (b) an award of specific performance is not an
appropriate remedy for any reason at law or equity.

 

8. Notices.

 

  (a) Any notice or other communications required or permitted hereunder shall
be in writing and shall be sufficiently given if personally delivered to it or
sent by email with return receipt requested and received, or via overnight
courier or registered mail or certified mail, postage prepaid, addressed as
follows:

 

If to the Borrower, to:

 

Facebank Group, Inc.

Attn: David Gandler

1115 Broadway, 12th Floor,

New York, NY 10010

Email: dgandler@fubo.tv

 

5

 

 

If to the Lender, to:

 

HLEE Finance S.à r.l.,

Attn: Marek Domagala

8-10, Avenue de la Gare, L-1610 Luxembourg

Email: [_______________]

 

  (b) Any Party may change its address for notices hereunder upon notice to each
other Party in the manner for giving notices hereunder.         (c) Any notice
hereunder shall be deemed to have been given (i) upon receipt, if personally
delivered, (ii) on the day after dispatch, if sent by overnight courier, (iii)
upon dispatch, if transmitted by email with receipt confirmed by recipient and
(iv) three (3) days after mailing, if sent by registered or certified mail.

 

9. Attorneys’ Fees. In the event that any Party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the prevailing Party shall be reimbursed by the losing Party for all
costs, including reasonable attorneys’ fees, incurred in connection therewith
and in enforcing or collecting any judgment rendered therein.     10.
Confidentiality. Each Party agrees with the other that it and its
representatives will hold in strict confidence all data and information obtained
with respect to another Party or any subsidiary thereof from any representative,
officer, director or employee, or from any books or records or from personal
inspection, of such other Party, and shall not use such data or information or
disclose the same to others, except (i) to the extent such data or information
is published, is a matter of public knowledge, or is required by law to be
published; or (ii) to the extent that such data or information must be used or
disclosed in order to consummate the Transactions.     11. Public Announcements
and Filings. Unless required by applicable law or regulatory authority, none of
the Parties will issue any report, statement or press release to the general
public, to the trade, to the general trade or trade press, or to any third party
(other than its advisors and representatives in connection with Transactions) or
file any document, relating to this Agreement and the Transactions, except as
may be mutually agreed by the Parties. Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law, shall be delivered to each Party at least one (1) business day
prior to the release thereof unless otherwise prohibited by applicable law.    
12. Third-Party Beneficiaries. This contract is strictly between the Parties,
and, except as specifically provided herein, including, without limitation, in
Section 3, no director, officer, stockholder, employee, agent, independent
contractor or any other Person shall be deemed to be a third-party beneficiary
of this Agreement.     13. Expenses. Other than as specifically set forth
herein, each Party will bear their own respective expenses, including legal,
accounting and professional fees, incurred in connection with this Agreement and
the Transactions.     14. Entire Agreement. This Agreement represents the entire
agreement between the Parties relating to the subject matter thereof and
supersedes all prior agreements, understandings and negotiations, written or
oral, with respect to such subject matter. If any provision of this Agreement is
held to be invalid or unenforceable for any reason, such provision will be
conformed to prevailing law rather than voided, if possible, in order to achieve
the intent of the Parties and, in any event, the remaining provisions of this
Agreement shall remain in full force and effect and shall be binding upon the
Parties.

 

6

 

 

15. Survival. The representations, warranties, and covenants of the respective
Parties shall survive the Effective Date and the consummation of the
Transactions.     16. Rights and Remedies; Amendment; Waiver; Etc. Every right
and remedy provided herein shall be cumulative with every other right and
remedy, whether conferred herein, at law, or in equity, and may be enforced
concurrently herewith, and no waiver by any Party of the performance of any
obligation by the other shall be construed as a waiver of the same or any other
default then, theretofore, or thereafter occurring or existing. This Agreement
may by amended at any time only by a writing signed by all of the Parties. Any
term or condition of this Agreement may be waived or the time for performance
may be extended by a writing signed by the Party or Parties for whose benefit
the provision is intended. Neither any failure or delay in exercising any right
or remedy hereunder or in requiring satisfaction of any condition herein nor any
course of dealing shall constitute a waiver of or prevent any Party from
enforcing any right or remedy or from requiring satisfaction of any condition.
No notice to or demand on a Party waives or otherwise affects any obligation of
that Party or impairs any right of the Party giving such notice or making such
demand, including any right to take any action without notice or demand not
otherwise required by this Agreement. No exercise of any right or remedy with
respect to a breach of this Agreement shall preclude exercise of any other right
or remedy, as appropriate to make the aggrieved Party whole with respect to such
breach, or subsequent exercise of any right or remedy with respect to any other
breach.     17. Arm’s Length Bargaining; No Presumption Against Drafter. This
Agreement has been negotiated at arm’s-length by parties of equal bargaining
strength, each represented by counsel or having had but declined the opportunity
to be represented by counsel and having participated in the drafting of this
Agreement. This Agreement creates no fiduciary or other special relationship
between the Parties, and no such relationship otherwise exists. No presumption
in favor of or against any Party in the construction or interpretation of this
Agreement or any provision hereof shall be made based upon which Person might
have drafted this Agreement or such provision.     18. Headings. The headings
contained in this Agreement are intended solely for convenience and shall not
affect the rights of the Parties.     19. No Assignment or Delegation. No Party
may assign any right or delegate any obligation hereunder, including by merger,
consolidation, operation of law, or otherwise, without the written consent of
the other Parties and any purported assignment or delegation without such
consent shall be void, in addition to constituting a material breach of this
Agreement. This Agreement shall be binding on the permitted successors and
assigns of the Parties.     20. Further Assurances. Each Party shall execute and
deliver such documents and take such action, as may reasonably be considered
within the scope of such Party’s obligations hereunder, necessary to effectuate
the Transactions.     21. Efforts. Subject to the terms and conditions herein
provided, each Party shall use its commercially reasonable efforts to perform or
fulfill all conditions and obligations to be performed or fulfilled by it under
this Agreement. Each Party also agrees that it shall use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective this Agreement and the
Transactions.     22. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument. The execution and delivery of a
facsimile or other electronic transmission of a signature to this Agreement
shall constitute delivery of an executed original and shall be binding upon the
person whose signature appears on the transmitted copy.

 

[Signatures appear on following page]

 

7

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the Effective Date.

 

HLEE Finance S.à r.l.

 

/s/ Sebastian Koller   /s/ Marek Domagala Name: Sebastian Koller   Name: Marek
Domagala Title: Manager   Title: Manager

 

Facebank Group, Inc.

 

By: /s/ David Gandler   Name: David Gandler   Title: Chief Executive Officer  

 

8

 

 

Exhibit A

 

Credit Agreement

 

(Attached)

 

9

 

 

Exhibit B

 

Security Agreement

 

(Attached)

 

10

 

 

Exhibit C

 

Promissory Note

 

(Attached)

 

11

 